Case 2:14-cv-00437-SPC-NPM Document 189 Filed 12/10/20 Page 1 of 2 PageID 4062




                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                            FORT MYERS DIVISION

 UNITED STATES OF AMERICA
 ex rel. ANGELA D’ANNA,

               Relator,

 v.                                                Case No.: 2:14-cv-437-FtM-38NPM

 LEE MEMORIAL HEALTH
 SYSTEM and CAPE
 MEMORIAL HOSPITAL, INC.,

               Defendants.
                                           /

                                         ORDER1

        Before the Court are Relator’s Rule 72 objections (Doc. 180), and

 Defendants’ response (Doc. 184), to the granting of a Protective Order (Doc.

 179). This Order memorializes the Court’s oral ruling on the objections, which

 the Court gave at a status conference with the parties on December 9, 2020.

 For the reasons stated on the record, the Court sustains and overrules Relators

 objections in part.

        Accordingly, it is now

        ORDERED:



 1 Disclaimer: Documents hyperlinked to CM/ECF are subject to PACER fees. By using
 hyperlinks, the Court does not endorse, recommend, approve, or guarantee any third parties
 or the services or products they provide, nor does it have any agreements with them. The
 Court is also not responsible for a hyperlink’s availability and functionality, and a failed
 hyperlink does not affect this Order.
Case 2:14-cv-00437-SPC-NPM Document 189 Filed 12/10/20 Page 2 of 2 PageID 4063




       (1) Relator’s   objections   (Doc.   180)   are   SUSTAINED      and

          OVERRULED in part for the reasons discussed on the record.

       (2) The Court MODIFIES the Protective Order (Doc. 179) and limits the

          subpoenas to documents sought between 2005 and June 26, 2014.

       DONE and ORDERED in Fort Myers, Florida on December 10, 2020.




 Copies: All Parties of Record




                                       2
